Case 4:21-bk-00473-SHG   Doc 24 Filed 04/19/21 Entered 04/20/21 12:53:31   Desc
                         Main Document    Page 1 of 10
Case 4:21-bk-00473-SHG   Doc 24 Filed 04/19/21 Entered 04/20/21 12:53:31   Desc
                         Main Document    Page 2 of 10
Case 4:21-bk-00473-SHG   Doc 24 Filed 04/19/21 Entered 04/20/21 12:53:31   Desc
                         Main Document    Page 3 of 10
Case 4:21-bk-00473-SHG   Doc 24 Filed 04/19/21 Entered 04/20/21 12:53:31   Desc
                         Main Document    Page 4 of 10
Case 4:21-bk-00473-SHG   Doc 24 Filed 04/19/21 Entered 04/20/21 12:53:31   Desc
                         Main Document    Page 5 of 10
Case 4:21-bk-00473-SHG   Doc 24 Filed 04/19/21 Entered 04/20/21 12:53:31   Desc
                         Main Document    Page 6 of 10
Case 4:21-bk-00473-SHG   Doc 24 Filed 04/19/21 Entered 04/20/21 12:53:31   Desc
                         Main Document    Page 7 of 10
Case 4:21-bk-00473-SHG   Doc 24 Filed 04/19/21 Entered 04/20/21 12:53:31   Desc
                         Main Document    Page 8 of 10
Case 4:21-bk-00473-SHG   Doc 24 Filed 04/19/21 Entered 04/20/21 12:53:31   Desc
                         Main Document    Page 9 of 10
Case 4:21-bk-00473-SHG   Doc 24 Filed 04/19/21 Entered 04/20/21 12:53:31   Desc
                         Main Document   Page 10 of 10
